Citation Nr: 0724561	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial compensable rating for right 
knee patellofemoral syndrome and chondromalacia, for the 
period from November 1, 2000 to February 5, 2007.

2.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome and chondromalacia since 
February 6, 2007.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, status 
post decompression and fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to October 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision in which the RO, inter 
alia, granted service connection and assigned a 
noncompensable rating for right knee patellofemoral syndrome 
and chondromalacia, and granted service connection and 
assigned a 10 percent rating for degenerative disc disease of 
the lumbar spine, status-post decompression and fusion, each 
effective November 1, 2001.  The veteran filed a notice of 
disagreement (NOD) with the initial ratings assigned in April 
2003 and the RO issued a statement of the case (SOC) in July 
2003.  The veteran filed a substantive appeal in September 
2003.  By rating action in March 2007, the RO increased the 
rating for right knee patellofemoral syndrome and 
chondromalacia to 10 percent, effective from February 7, 
2007.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Columbia, South 
Carolina; hence, that RO now has jurisdiction over the claims 
on appeal.

As the veteran has perfected an appeal as to the initial 
ratings assigned following the grant of service connection 
for right knee patellofemoral syndrome and chondromalacia, 
and for degenerative disc disease of the lumbar spine, 
status-post decompression and fusion, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings for already service-connected disability).  

Further, although the RO assigned a higher rating for the 
service-connected right knee disability from February 7, 
2007, as higher ratings for the disability are potentially 
available before and after that date, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the aspect of the 
appeal involving the right knee disability as encompassing 
the first two issues set forth on the preceding page.  Id.; 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

In August 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include additional development of the 
evidence.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a March 2007 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.

Given the Board's grant of a higher initial rating for the 
service-connected right knee disability, the Board has 
recharacterized the appeal for a higher rating for that 
disability as encompassing the two matters set forth on the 
preceding page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal. 

2.  Medical evidence of record for the period from November 
1, 2001 to February 5, 2007 does not show compensable 
limitation of flexion or extension of the right knee, but 
does show additional function loss due to pain on repetitive 
use of the right knee.

3.  Since February 6, 2007, the veteran's right knee 
disability is manifested by pain on repetitive use, full 
extension to 0 degrees, and flexion limited to 135 degrees 
with endpoint pain at 120 degrees (in February 2007) and no 
evidence of instability or subluxation.

4.  Medical evidence prior to September 23, 2002 does not 
show moderate IVDS, with recurring attacks.

5.  Medical evidence since September 23, 2002, shows flexion 
to 90 degrees with pain reported beyond 60 degrees and does 
not document that the appellant had any qualifying 
incapacitating episodes due to lumbar disc disease during the 
previous twelve-month period, or that he has separately 
ratable neurological manifestations to be combined with the 
orthopedic manifestations.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 10 percent, but no higher, rating 
for right knee patellofemoral syndrome and chondromalacia, 
for the period from November 1, 2001 to February 5, 2007, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5257, 5260, 5261 (2006).

2.  Since February 6, 2007, the criteria for a rating in 
excess of 10 percent for right knee patellofemoral syndrome 
and chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5257, 5260, 5261 (2006).

3.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, status post 
decompression and fusion, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); and Diagnostic Code 5293 (as in effect since September 
23, 2002); General Rating Formula for renumbered Diagnostic 
Codes 5235-5243 and Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a January 2006 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for higher 
ratings for right knee patellofemoral syndrome and 
chondromalacia and degenerative disc disease of the lumbar 
spine, status-post decompression and fusion, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, the 
need for the appellant to advise VA of any further evidence 
that pertains to the claims and to submit any evidence in his 
possession pertaining to the claims.  Further, the July 2003 
SOC and March 2007 supplemental SOC (SSOC) set forth the 
criteria for higher ratings for each disability, which is 
sufficient under Dingess/Hartman.  After issuance of each 
notice described above, and opportunity for the appellant to 
respond, the March 2007 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board points out that the March 2007 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, as with the notice addressed above, 
neither the timing (at the time of, and not followed by, 
adjudication of the claim) nor form of this notice is shown 
to prejudice the veteran.  To the extent that the Board's 
decision herein denies the claims for higher ratings, no 
disability rating or effective date is being, or is to be, 
assigned; hence, there can be no possibility of prejudice to 
the veteran as regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examinations conducted in 
January 2002 and February 2007.  Also of record are 
statements submitted by the veteran or by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Claims for Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).




A.  Right knee patellofemoral syndrome and chondromalacia

By rating action of April 2002, the RO granted service 
connection and assigned a noncompensable rating for 
patellofemoral syndrome and chondromalacia of he right knee, 
under DCs5299-5257, effective November 1, 2001.  By rating 
action of March 2007, the RO increased the rating of the 
right knee osteochondroma to 10 percent under DCs 5010-5260, 
from February 5, 2007.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

The RO initially rated the veteran's right knee disability by 
analogy pursuant to the criteria of Diagnostic Code 5257, for 
"other" impairment of the knee.  See 38 C.F.R. §§ 4.20, 4.27.  
Although Diagnostic Code 5257 refers generally to recurrent 
subluxation or lateral instability, it is also applicable to 
impairment not otherwise specified in the rating codes.  
Under this code, a 10 percent evaluation is warranted for 
slight impairment, a 20 percent evaluation is warranted for 
moderate impairment, and a 30 percent evaluation is warranted 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

By rating action in March 2007, the RO assigned a 10 percent 
rating under DCs 5010-5260, effective from February 6, 2007.  

Under Diagnostic Code 5010 traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003, which, in 
turn, states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010. If the limitation of motion of the specific joint or 
joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003. The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires flexion limited to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires limitation of extension to 10 degrees.  A 20 
percent rating requires limitation of extension to 15 
degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

1.  An Initial Compensable Rating from November 1, 2001 to 
February 5, 2007

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial 10 percent rating 
for right knee patellofemoral syndrome and chondromalacia, 
but no more, is warranted for the period from November 1, 
2001, the date of the claim for service connection, to 
February 5, 2007.

On VA examination in January 2002, the veteran reported right 
knee pain described as a dull ache, worse after use.  He 
reported flare-ups that occurred after prolonged heavy use 
such as stooping, bending, crawling, or running.  He denied 
having any problems whatsoever with every day normal usage.  
He indicated that he avoided prolonged heavy usage and paced 
himself with all exercises and activity.  He denied swelling, 
giving out or instability of the right knee.  On examination 
of the right knee, there was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  It was indicated that range of motion was full and 
pain free.  The examiner noted that normal flexion of the 
knee was from 0 to 140 degrees and normal extension was to 0 
degrees.  Drawer and McMurray testing were negative.  The 
examiner indicated that there were no Deluca issues.  The 
examiner indicated that x-rays studies of both knees showed 
bilateral patellar chondromalacia and were negative for the 
right knee.  The diagnoses included patellofemoral syndrome 
and chondromalacia of the right knee, aggravated with heavy 
prolonged or repetitive use.  

Private treatment records dated from February to April 2001 
and treatment records from the Naval Hospital in Charleston, 
South Carolina, dated from December 2002 to August 2004 do 
not show any complaints, findings or treatment pertaining to 
the veteran's right knee.  

The aforementioned evidence reflects that the appellant's 
measured limitation of flexion of the right knee has not, at 
any time during the period in question, met the criteria of a 
compensable rating (i.e., limitation to 45 degrees or less) 
under DC 5260 or under DC 5261 (i.e., limitation to 10 
degrees).  Accordingly, strictly applying objective range of 
motion findings to the rating criteria leads to a conclusion 
that the appellant's disability is appropriately rated as 
noncompensable for the period from November 1, 2001 to 
February 5, 2007.

However, as noted above, the Board must, in addition to 
schedular rating criteria, consider the extent of functional 
loss due to pain and other factors, to include during flare-
ups.  See DeLuca, and 38 C.F.R. §§ 4.40 and 4.45.  
"Functional loss" may occur as a result of weakness or pain 
on motion; "functional loss" due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.  In this 
case, the January 2002 VA medical examiner made a clinical 
notation that the appellant's right knee would be painful, 
especially worsened after heavy use.  The diagnosis indicated 
that the right knee disability was aggravated with heavy 
prolonged or repetitive use.  While the examiner did not 
quantify the extent of probable additional functional loss in 
the right knee in terms of degrees of motion loss, the Board 
finds that, considering the objective range of motion 
findings along with the extent of conceivable additional 
functional loss after repetitive use, as indicated by the 
examiner, the Board finds that the disability more nearly 
approximates the criteria for the next higher, 10 percent, 
rating under Diagnostic Code 5261.

The Board finds, however, that there is no basis for 
concluding that, even considering functional loss due to pain 
on repetitive use, the veteran experiences right knee 
limitation of extension to 15 degrees, or limitation of 
flexion to 30 degrees, which is required for assignment of a 
20 percent rating under Diagnostic Codes 5261 or 5260, 
respectively.  Competent evidence prior to February 6, 2007, 
simply does not show that the patellofemoral syndrome and 
chondromalacia of the right knee approximates that degree of 
disability.

There is no evidence of instability or subluxation of the 
right knee that would warrant a rating in excess of 10 
percent under DC 5257.

Accordingly, the Board finds that a rating of 10 percent, but 
not more, is assignable for patellofemoral syndrome and 
chondromalacia of the right knee for the period from November 
1, 2001 to February 5, 2007.

2.  A Rating in Excess of 10 Percent Since February 6, 2007

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's right knee osteochondroma is not 
warranted at any time since February 6, 2007 under any 
applicable rating criteria.

On VA examination in February 2007, the veteran reported 
right knee pain only with prolonged walking or other 
prolonged exercise or when climbing on ladders on his job.  
The veteran indicated that there was no pain in other 
circumstances and he did not use any medication except for 
occasional Aleve or Tylenol, both of which helped the pain.  
The veteran reported that his activities of daily living were 
not impaired and he would walk without limits.  He indicated 
that he could accomplish all activities of his job, with some 
pain on climbing ladders.  On examination of the right knee, 
there was no redness, swelling or deformity.  The joint was 
stable in all planes.  There was no instability.  There was 
no locking, effusion, dislocation or subluxation.  The 
examiner indicated that range of motion testing showed full 
extension to 0 degrees without pain and flexion to 135 
degrees, with pain reported beyond 120 degrees.  The examiner 
indicated that there were no Deluca criteria and no flare-ups 
except with prolonged exercise, which resolved with rest.  X-
ray studies of the right knee showed small suprapatellar 
effusion.  The diagnoses included normal examination of the 
right knee.  

Rating the knee disability under DC 5260 or 5261, the Board 
finds that a higher rating is not assignable, as there is no 
medical evidence establishing the level of impairment that 
would warrant at least the next-higher 20 percent rating.  
The evidence does not show overall moderate knee impairment 
which would warrant a 20 percent rating under DC 5257.  On VA 
examination in February 2006, there was no instability and 
the right knee was stable.  As such, there is no basis for 
assigning a 20 percent rating for instability or recurrent 
subluxation under DC 5257.  The evidence also does not show 
leg flexion limited to 30 degrees or leg extension limited to 
15 degrees which would warrant DC 5260 or DC 5261.

The Board also notes that a rating under DC 5256 for knee 
ankle ankylosis is not appropriate in this case, where the 
veteran demonstrated measurable right knee motion on 
examination since February 2007.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for the right knee disability during the period on 
or after February 6, 2007.  The 10 percent rating takes into 
account functional loss due to pain and other factors, and, 
given the minimal objective findings, no higher rating, on 
this basis, is warranted.  See 38 C.F.R. §§ 4.40,4.45 and 
DeLuca.  In this regard, February 2007 VA examiner 
specifically noted that there were no Deluca criteria and no 
flare-ups except with prolonged exercise, which resolved with 
rest.  

For all the foregoing reasons, the Board finds that there is 
no basis for assigning a rating in excess of 10 percent for 
right knee right knee patellofemoral syndrome and 
chondromalacia on or after February 7, 2007; hence, the claim 
for higher rating must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 53-56.


B.  Lumbar spine disability

Historically, by rating action in April 2002, service 
connection was for granted for degenerative disc disease, 
status post L4-5 decompression and fusion, evaluated as 10 
percent disabling under DCs 5293-5295 (pursuant to which 
intervertebral disc syndrome and lumbar strain are 
evaluated).  A March 2007 rating decision shows that current 
the 10 percent rating for the service-connected lumbar spine 
disability is assigned under DC 5243, pertaining to 
intervertebral disc syndrome. 

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

1.  Rating criteria in effect prior to September 26, 2003

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: mild IVDS was rated 10 percent disabling; and 
moderate IVDS, with recurring attacks, was rated 20 percent 
disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings prior to September 23, 2002 
provide no basis for more than the assigned 10 percent rating 
under former DC 5293.  

Private medical records dated from February to April 2001 
show that the veteran was seen for complaints of low back 
pain and numbness in the right leg.  Magnetic Resonance 
Imaging (MRI) showed a very large midline disc at L4-5 with 
severe end plate changes at L and L5 with complete disc space 
collapse with bone on bone.  Axial images showed severe 
lumbar stenosis at that level, secondary to the large disc.  
Those records indicate that the veteran underwent L4-L5 
decompression and fusion in March 2001.  Subsequent to the 
surgery, the veteran reported that he had no back pain and 
mild right lower extremity numbness, which was getting 
better.

On VA QTC examination in January 2002, the veteran reported 
that since surgery in March 2001, heavy repetitive use of the 
back caused recurrence of back pain.  He denied any 
significant back pain and no bowel, bladder or related sexual 
dysfunction.  He reported that the had not had any pain 
radiation since the surgery.  He reported that he took over 
the counter Motrin, which helped with any minor aches or 
pains in the back.  On examination of the spine, there was no 
painful motion, muscle spasm, weakness or tenderness.  The 
examiner noted that range of motion was essentially normal, 
noting decreased flexion.  Range of motion testing shoed 
flexion from 0 to 85 degrees, extension from 0 to 35 degrees, 
right and lateral flexion from 0 to 40 degrees, and right and 
left rotation from 0 to 35 degrees.  The examiner indicated 
that pain was the most significant Deluca issue regarding 
anterior flexion.  X-ray studies of the lumbar spine showed 
status post laminectomy with lateral bone fusion, with 
posterior-lateral stabilization procedure at L4-5 and no 
evidence of post procedural complications.  The diagnoses 
included degenerative disc disease of the lumber spine, 
postoperative, aggravated with heavy prolonged use only.  The 
examiner commented that the veteran would continue to have 
occasional pain in the lower back, especially worsened after 
heavy use.  It was noted that his lifting capabilities were 
limited due to his lumbar disc disease for which he had 
surgery, he was unable to repetitively lift more than 30 to 
35 pounds and should avoid repetitive bending and stooping 
movements.   

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent prior to September 23, 2002.  The evidence shows 
complaints of back pain with complaints of numbness of the 
right leg prior to L4-L5 decompression and fusion in March 
2001.  The medical evidence following surgery consists of the 
January 2002 VA examination report which showed that he had 
no significant back pain, other than with heavy repetitive 
use.  There was not pain radiation and no evidence of 
impaired motor or sensory function, or of any neurological 
abnormalities.  As such, the evidence does not show symptoms 
required for a 20 percent rating, i.e. moderate IVDS, with 
recurring attacks under DC 5293.    

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  38 C.F.R. § 4.71a, DC 5292.  There is no 
evidence of moderate limitation of motion of the lumbar spine 
that would warrant a 20 percent rating under DC 5292.  Under 
the criteria of former DC 5295 (as in effect prior to 
September 26, 2003), lumbosacral strain manifested by muscle 
spasm on extreme forward bending, loss of unilateral lateral 
spine motion in a standing position, warranted a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5295.  The evidence prior to 
September 23, 2002 does not show muscle spasm or loss of 
unilateral spine motion which would warrant a 20 percent 
rating under DC 5295.  

Further, no other DC provides any basis for assignment of any 
higher rating during the period in question.  Under the 
former criteria, ratings in excess of 10 percent are 
available for residuals of a fractured vertebrae, or for 
favorable or unfavorable ankylosis of the lumbar spine or for 
ankylosis of the entire spine; however, as the medical 
evidence does not demonstrate that the veteran's degenerative 
disc disease involved any of the above, there is no basis for 
evaluation of the disability under former DCs 5285, 5286 or 
5289, respectively.  



2.  Rating Criteria from September 23, 2002 to September 
25, 2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).

The only medical evidence dated during this period pertaining 
to the lumbar spine disability are December 2002 outpatient 
treatment records of the Charleston, South Carolina Naval 
Hospital which show that the veteran was seen for complaints 
of intermittent sharp pain in the lower back for 6 months.  
There were no clinical findings related to the back.  As 
such, there is not basis for the assignment of a rating 
higher than 10 percent for the lumbar spine disability during 
the period from September 23, 2002 to September 25, 2003.

3.  Rating Criteria in effect as of September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, a 10 percent is assignable 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).

On VA examination in February 2007, the veteran reported 
minimal low back symptoms since L4-5 fusion in 2001, 
consisting of infrequent episodes of painful spasm occurring 
6 to 7 times in the previous 12 months and lasting 3 to 5 
days an episode.  He indicated that the first 2 to 3 days of 
each episode was severe with gradual improvement over the 
subsequent days.  He reported that during those periods he 
took Naprosyn which minimized the pain.  He indicated that he 
had missed only about 2 days of work in the previous year 
during to those episodes.  During the episodes he could still 
accomplish activities of daily living with some pain and 
could accomplish all required tasks of his job as a 
longshoreman supervisor.  In between episodes there is no 
pain.  The examiner indicated that the veteran reported that 
he was able to exercise on an elliptical machine 40 to 50 
minutes a day, often beginning to experience pain at about 
that time.  On examination of the back, spine curvature was 
normal.  There was no palpable spasm and no apparent 
tenderness.  Range of motion testing showed flexion to 90 
degrees, with pain reported beyond 60 degrees.  Bilateral 
extension was to 30 degrees, with pain reported beyond 15 
degrees.  Bilateral rotation was to 45 degrees, with pain 
only that those extremes.  The examiner noted that during 
motion testing, there was no suggestion of incoordination, 
weakened movement or excess fatigability.  Lower extremity 
strength and sensory responses were normal.  Straight leg 
testing was negative in both sitting and supine positions.  
It was indicated that January 2007 lumbar spine x-rays 
confirmed postoperative changes at L4-5 and reported minimal 
spondylosis at the thoracolumbar junction, and no interval 
change or other abnormalities.  The examiner commented that 
there were no neurological abnormalities, no objective 
evidence of pain and no Deluca criteria.  The diagnoses 
included prior L4-5 fusion.  

Outpatient treatment records of the Charleston, South 
Carolina Naval Hospital dated form December 2002 to August 
2004 show that the veteran needed a refill for medications to 
treat chronic low back pain and the assessment was stable 
chronic low back pain. 

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 10 percent for this period also is not 
warranted on any basis.

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more than a 10 percent rating under 
the General Rating Formula.  While, under Note (1) at revised 
DC 5235-5243, VA must continue to consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine disability, such would not be the case here.  

Considering the pertinent findings of limited motion, which 
is the veteran's primary orthopedic manifestation, in light 
of the General Rating Formula, would result in no more than a 
10 percent rating, based on consideration of the findings 
shown on VA examination in February 2007 which included 
flexion to 90 degrees with an indication pain reported beyond 
60 degrees.  At any rate, there is no evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees so as to warrant more than 20 
percent rating under the criteria of the General Rating 
Formula.  

There also is no medical evidence of any separately ratable 
neurological disability.  The February 2007 VA examination 
report indicated that there was no neurological abnormalities 
and there was no other diagnosis of any neurological 
disability.  

Further, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  The February 2007 VA examination report shows that 
the veteran reported infrequent episodes of painful spasm 
occurring 6 to 7 times in the previous 12 months, but 
indicated that he was able to work and accomplish all 
activities of daily living during those episodes.  There is 
no evidence showing episodes that required bed rest required 
by a physician, or include objective evidence otherwise 
establishing incapacitating episodes.  As such, the competent 
and objective evidence does not support a finding that the 
veteran has incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months, which is warranted for the next higher, 20 percent, 
rating assignable on the basis of incapacitating episodes.

4.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 10 percent 
rating properly compensates the veteran for the extent of him 
functional loss due to pain and other factors set forth in 
§§ 4.40 and 4.45.  The Board notes VA examiner's comments on 
examinations in January 2002 and February 2007 that there 
pain on movement and with heavy repetitive use of the back.  
The evidence indicates that the RO's assignment of the 10 
percent ratings was based on consideration of functional loss 
due to pain weakness, fatigue, lack of endurance, and 
incoordination.  As these symptoms are contemplated in the 
assignment of each rating, none provides any basis for 
assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

For all the foregoing reasons, the claim for an increased 
rating for the lumbar spine disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial 10 percent rating, for right knee patellofemoral 
syndrome and chondromalacia, during the period from November 
1, 2001 to February 5, 2007, is granted, subject to the laws 
and regulations governing the payment of VA compensation.

A rating in excess of 10 percent for right knee 
patellofemoral syndrome and chondromalacia, from February 6, 
2007, is denied.

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine, status post decompression 
and fusion, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


